Citation Nr: 1504243	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


REMAND

The Veteran served on active duty from March 1987 to December 1991, with additional service in the Army National Guard from March 1992 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland Oregon.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

VA's duty to assist a claimant in substantiating a claim includes providing a medical examination and obtaining a medical opinion if certain factors are met.  Particularly, VA must provide an examination if lay or medical evidence of record contains competent evidence that the claimant has a current disability, or persistent recurring symptoms of a disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  The Board is satisfied that these factors are met with regard to the Veteran's claim of entitlement to service connection for PTSD.

Medical records associated with the Veteran's Virtual VA file from the VA Medical Center in White City, Oregon, dated December 2012, indicate that the Veteran has a diagnosis of anxiety not otherwise specified with features of panic, generalized anxiety disorder and PTSD.  A second note dated in January 2013 gives a diagnosis of bipolar I disorder with PTSD, lists a history of at least one suicide attempt, and gives the Veteran's Global Assessment of Functioning (GAF) score as 68. (The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV)).  The Veteran has testified that he continues to seek treatment for a mental disorder through the White City VAMC.  A review of the Veteran's record also indicates the existence of recurrent symptoms of PTSD such as homelessness, drug abuse, difficulty maintaining employment, paranoia, anxiety and anger.  

With regard to the Veteran's alleged in-service stressor, if a veteran's claimed stressors are not related to combat, then corroborative evidence of his claimed in-service stressors must be introduced. A veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and that testimony must be corroborated by credible supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997). Service department records must support, and not contradict, the veteran's testimony regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994).

Here, the Veteran has provided written statements and oral testimony regarding a military sexual trauma that allegedly occurred for the duration of his deployment at Schofield Barracks, Hawaii.  He has provided the name of his alleged attacker, as well as the name of the superior officer to whom he reported the incident.  In support of his claim, he testified in his Board hearing that, while he enjoyed being stationed in Hawaii, he changed his military occupational specialty in order to avoid his alleged attacker in the future.  The Board notes that the Veterans DD Form 214 shows he initially enlisted as an infantryman but also had two years and four months of service as a material control and accounting specialist, a time period which corresponds to his being reassigned from Schofield Barracks, Hawaii to Fort Hood, Texas in August 1989.    

While not conclusively establishing that a military sexual trauma occurred, it does provide some indication that the Veteran's psychiatric disability may be associated with an incident during his active service.  Thus, the Board accepts the above evidence as sufficient to trigger VA's duty to provide an examination for his claim of service connection for PTSD. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, any pertinent evidence submitted by a veteran or representative which is accepted by the Board, must be referred to the agency of original jurisdiction (AOJ) for review, unless the procedural right to such a review is waived by the veteran or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304 (2014); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

On September 30, 2014, the Veteran submitted additional evidence consisting of private medical records from the Rogue Regional Medical Center Emergency Room indicating a diagnosis of a mental health problem, to include paranoia.  The Veteran did not submit a waiver of AOJ consideration with the new evidence.  As such, a remand is required for the AOJ to review the newly submitted evidence in the first instance.    

Accordingly, the case is REMANDED for the following action:

1. Complete any additional development suggested by the newly submitted evidence.

2. Obtain all VA treatment records which have not been obtained already, including those maintained by the White City VAMC, since January 2013.  

3. Schedule the Veteran for an in-person VA psychiatric examination to determine the nature and etiology of the Veteran's present mental health disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner should identify any manifestations of PTSD currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must identify the in-service stressor(s) on which this diagnosis is based.  A complete rationale must be provided for any opinions expressed.   

4. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




